Citation Nr: 0005540	
Decision Date: 02/29/00    Archive Date: 03/07/00

DOCKET NO.  94-41 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical & Regional Office 
Center in Cheyenne, Wyoming


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
gunshot wound, muscle group V, right arm, involving the 
biceps (major), currently evaluated as 30 percent disabling.  

2.  Entitlement to an increased evaluation for residuals of a 
gunshot wound, muscle group VI, right arm, involving the 
triceps, currently rated as 10 percent disabling.

3.  Entitlement to an increased evaluation for residuals of a 
gunshot wound with fracture, left ulna, with sensory loss in 
the ulnar nerve distribution to the 4th and 5th fingers, 
currently rated at 10 percent disabling.  

4.  Entitlement to a compensable evaluation for residuals of 
a gunshot wound with fracture, left fifth metatarsal head and 
ankylosis, metatarsal phalangeal (MP) joint, left fifth toe.  

5.  Whether the June 1968 rating decision wherein the RO, in 
pertinent part, assigned a noncompensable evaluation for 
residuals of a gunshot wound with a fracture of the left 
fifth metatarsal constituted clear and unmistakable error 
(CUE).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1966 to 
November 1967.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 1991 rating decision from the 
Cheyenne, Wyoming Department of Veterans Affairs (VA) Medical 
and Regional Office Center (M&ROC).  

In May 1997 the Board remanded the above-mentioned issues for 
further development.  The case has since been returned to the 
Board for further appellate review.  

The Board also referred the issue of clear and unmistakable 
error (CUE) in a prior rating decision to the RO for 
appropriate action.  There is no indication that the RO has 
taken such action.  

In this regard, the Board notes that in January 1968 the RO 
granted a 100 percent convalescence rating for residuals of a 
gunshot wound with a fractured right humerus and radial nerve 
palsy; residuals of a gunshot wound with a fractured left 
ulna; residuals of a gunshot wound with a fractured left 
fifth metatarsal; a soft tissue wound to the anterior chest 
wall; and malaria.  

In June 1968 the RO terminated the 100 percent temporary 
convalescence rating and assigned a 50 percent rating for 
residuals of a gunshot wound with a fractured right humerus 
(based on Diagnostic Code 8514 (5309-5215)); 30 percent for 
residuals of a gunshot wound to the right arm involving the 
biceps (Group V) (based on Diagnostic Code 5305); 10 percent 
for residuals of a gunshot wound to the right arm involving 
the triceps (Group VI) (based on Diagnostic Code 5306); a 
noncompensable rating for residuals of a gunshot wound with a 
fracture of the left ulna (based on Diagnostic Code 5211); a 
noncompensable rating for residuals of a gunshot wound with a 
fracture of the left, fifth metatarsal (based on Diagnostic 
Code 5299); a noncompensable rating for a anterior chest wall 
scar; a noncompensable rating for a donor site scar on the 
left iliac crest; and a noncompensable rating for malaria.  

In August 1991 the veteran's representative submitted a claim 
alleging multiple CUE's in the June 1968 rating decision, 
including the contention that the RO erroneously failed to 
evaluate the left, fifth metatarsal disability pursuant to 
Diagnostic Code 5310, as the evidence at the time of the 
decision established that there was a through and through 
wound of the left foot.  Increased rating claims were also 
raised.  

In December 1991 the RO found that no CUE had been committed 
in the prior rating decision.  It also denied entitlement to 
the increased rating claims made in the August 1991 
memorandum.  



In January 1992 the RO received a letter from the veteran in 
which he contended that the gunshot wound to his left foot 
was through and through.  The RO construed this as a Notice 
of Disagreement (NOD) with the December 1991 decision with 
respect to the left foot disability in terms of the denial of 
an increased rating and a finding that there was no CUE.  
There is no indication from this document of the veteran's 
intent to appeal any other increased rating or CUE claims 
that were denied.  

The RO issued a Statement of the Case (SOC) in April 1992 
denying a compensable evaluation for the left foot 
disability, and indicated that CUE had not been committed in 
the June 1968 decision with regard to the left foot 
disability.  

In May 1992 the veteran submitted a VA Form 9 in which he 
again re-iterated that he had a through and through injury to 
his left foot that was entitled to a 20 percent rating.  He 
further indicated that he should be entitled to higher 
ratings for his left ulna, and the Group V and VI muscle 
disabilities.  The RO construed this as a NOD with the RO's 
December 1991 denial of increased rating claims and issued a 
SOC to this effect.  

The Board finds that the veteran perfected his appeal with 
regard to the issue of CUE in the June 1968 rating decision 
specifically and only in terms of the denial of a compensable 
rating for his left foot disability.  

Although the veteran made no mention of CUE in the January 
1992 NOD, the RO appeared to initially interpret the 
veteran's January 1992 NOD liberally as a disagreement with 
the December 1991 denial of an increased rating for the left 
foot disability as well as the issue of CUE in the June 1968 
rating decision with respect to the left foot disability.  



The veteran made contentions similar to those made in his 
January 1992 NOD in the April 1992 VA Form 9.  In light of 
the RO's previous liberal reading of the veteran's 
statements, and in light of the veteran's continued emphasis 
that he did have a through and through injury to his left 
foot (which was the basis, in part, of the representative's 
CUE contention), the Board will, for purposes of consistency, 
liberally interpret the VA Form 9 as, in part, a substantive 
appeal with regard to the issue of CUE in the June 1968 
rating decision with respect to the rating assigned for the 
left foot disability.  

However, there is no indication that the veteran appealed the 
issue of CUE with respect to the other ratings assigned (and 
contended in August 1991 as being CUE) in the June 1968 
rating decision because his statements pertained only to his 
left foot disability.  Therefore, the issue of CUE with 
respect the RO's June 1968 assignment of a noncompensable 
evaluation is addressed in this decision, as it was the only 
CUE claim perfected on appeal.  The other CUE claims made in 
August 1991 and denied in December 1991 were not timely 
appealed.  38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302 
(1999).  

During the October 1993 hearing, the veteran's representative 
contended that CUE had been committed in the June 1968 rating 
decision.  He specifically argued that the decision with 
regard to the left ulna was erroneous in its failure to rate 
the disability under Diagnostic Code 5308 (which concerns 
Muscle Group injuries).  He also appeared to contend that the 
right humerus fracture was improperly rated as a peripheral 
nerve injury under Diagnostic Code 8514 and that it should 
have been rated as part and parcel of the gunshot wound which 
affected Muscle Groups V and VI.  See Transcript, pp. 10-13.  

These contentions alleging various forms of CUE in the June 
1968 rating decision have not been addressed by the RO.  As 
the issues of CUE in the June 1968 rating decision with 
respect to the RO's assignment of a noncompensable rating for 
a left ulna disability, and with respect to its rating of the 
right humerus fracture have been neither procedurally 
developed nor certified for appellate review, the Board is 
referring them to the RO for initial consideration and 
appropriate action.  Godfrey v. Brown, 7 Vet. App. 398 
(1995).

In the May 1997 Informal Hearing Presentation, the veteran's 
representative contended that CUE had been committed in the 
June 1968 rating decision as a result of the RO's failure to 
provide the 60-day period required in the regulations for the 
presentation of additional evidence where a rating is reduced 
or terminated.  As this issue has been neither procedurally 
developed nor certified for appellate review, the Board is 
referring it to the RO for initial consideration and 
appropriate action.  Godfrey, supra.  

The Board is of the opinion that none of the above-mentioned 
issues that are being referred to the RO are inextricably 
intertwined with the CUE issue regarding the June 1968 left 
foot disability rating.  This is because the contentions 
regarding alleged CUE in the RO's rating of the left ulna and 
right upper extremity concern the evaluation of disabilities 
separate and distinct from the left foot disability.  
Therefore, the outcome of these issues would have no effect 
on the outcome of the issue of whether the RO committed CUE 
in assigning a noncompensable rating for the separate left 
foot disability.  

Nor is the RO's alleged failure to provide the veteran with a 
60-day period to present additional evidence against reducing 
his temporary total convalescence rating inextricably 
intertwined with the issue of whether there was CUE in the 
June 1968 rating decision with regard to the RO's rating of 
the left foot disability.  

The former concerns the issue of whether the veteran's 
temporary total convalescence rating was properly reduced 
when it was.  It does not concern, and would therefore not 
affect, the amount to which the left foot disability was 
reduced, nor the criteria under which it was rated.  It would 
only affect the time at which the reduction occurred.  

The issues of entitlement to increased ratings for residuals 
of a gunshot wound, muscle group VI, right arm, involving the 
triceps, and residuals of a gunshot wound with fracture, left 
ulna, with sensory loss in the ulnar nerve distribution to 
the 4th and 5th fingers are addressed in the remand portion of 
this decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  Residuals of a gunshot wound, Muscle Group V, right arm, 
involving the biceps, is manifested by severe disability.  

3.  Residuals of a gunshot wound with a fracture of the left, 
fifth metatarsal head and ankylosis is manifested by a 
moderate muscle disability of Muscle Group X, and is also 
manifested by a tender scar.  

4.  In June 1968 the RO assigned, in pertinent part, a 
noncompensable rating for residuals of a gunshot wound with a 
fracture to the left fifth metatarsal.  

5.  The June 1968 rating decision did not contain any kind of 
error, of fact or law, that when called to the attention of 
later reviewers compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  


CONCLUSIONS OF LAW

1.  The criteria for a 40 percent rating for residuals of a 
gunshot wound, Muscle Group V, right arm, involving the 
biceps, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.41, 4.55, 4.56, 
4.72, 4.73, Diagnostic Code 5305 (1999); 38 C.F.R. §§ 4.56, 
4.72 (1996).  

2.  The criteria for a 20 percent rating for residuals of a 
gunshot wound with a fracture of the left, fifth metatarsal 
head and ankylosis have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.25, 4.41, 
4.55, 4.56, 4.72, 4.73, 4.118, Diagnostic Codes 5310 and 7804 
(1999); 38 C.F.R. §§ 4.56, 4.72, (1996).  

3.  The rating decision of June 1968, wherein the RO assigned 
a noncompensable rating for residuals of a gunshot wound with 
a fracture to the left fifth metatarsal did not constitute 
CUE.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 
3.105(a) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating Claims

Factual Background

According to the service Medical Board report, the veteran 
sustained multiple wounds from small arms fire while in 
Vietnam.  His injuries, in pertinent part, included an open 
fracture of the right humerus with transection of the radial 
nerve and an open fracture of the left fifth metatarsal.  

The veteran was treated at a field hospital where x-rays 
revealed a comminution of the right humerus with the 
fragments in good overall alignment.  There was a substantial 
loss of bone at the fracture site of the right humerus. 

Physical examination on admission documented exit and 
entrance wounds in the right humerus with considerable soft 
tissue loss of the triceps and biceps musculature.  During 
hospitalization, it was noted that the biceps was still quite 
adherent to the fracture site of the humerus and that it 
still appeared quite atrophied.  

Examination of the left foot revealed a healed wound over the 
lateral distal aspect of the foot.  It was noted that the 
veteran was able to bear weight on the foot with minimal 
discomfort.  X-ray examination revealed full healing of the 
left foot.  It was also noted that the wound to the left foot 
had gone on to heal well with no residual dysfunction.

Following his discharge from service, the veteran underwent a 
VA examination in May 1968.  The examination revealed the 
right hand and fingers to be held in a position of flexion 
with atrophy in the right hand and forearm.  Range of motion 
of the right wrist was limited.  

The musculature of the biceps brachium was found to be 
diminished by about 70 percent.  It was noted that this area 
showed a good deal of atrophy.  

VA neurological examination in September 1968 indicated that 
the veteran's weakness and limitation of motion in the right 
wrist, thumb, and fingers was the result of neuropathy in the 
radial nerve involving motor and sensory components.  

On VA orthopedic examination in September 1968, it was noted, 
in pertinent part, that there was evidence of loss of tissue 
in the right brachium.  The metatarsophalangeal (MP) joint of 
the left foot appeared fused and was entirely immobile.  

On VA examination in September 1991, the right upper 
extremity revealed 170 degrees right elbow extension and 45 
degrees flexion; limited supination (80 degrees) and 
pronation (180 degrees) of the forearm; 45 degrees wrist 
flexion and 0 degrees dorsiflexion.  There was a 10 inch scar 
over the anterior aspect of the right humerus and a 12 inch 
scar over the posterior aspect of the right humerus.  The 
anterior scar had a synechia to the upper middle portion of 
the humerus and the skin was attached to that and did not 
move.  There was marked atrophy of the right brachium as 
compared with the left side.  The forearm was also markedly 
atrophic.  

Regarding the left fifth toe, there was a 3/4 of an inch scar 
at the base of the proximal phalanx and metatarsal head joint 
and there was a fibrous union with "really no limitation of 
motion of that joint."  Dorsiflexion was to 50 degrees and 
plantar flexion was to 35 degrees.  There was some shortening 
of the metatarsal head secondary to the loss of the distal 
fifth metatarsal head of approximately 1 centimeter.  

The pertinent diagnoses were a gunshot wound of the right 
humerus with fracture and marked atrophy of the entire 
brachium with slight limitation of motion of the right elbow 
as described, and a fracture of the left fifth metatarsal 
head with shortening of the metatarsal bone and no real loss 
of motion in the metacarpal phalangeal joint of the left 
fifth toe.  

In October 1993 a local hearing was conducted.  It was 
contended that the Muscle Group V biceps disability met the 
criteria for a 40 percent disability rating.  Transcript, pp. 
2-4.  In addition to his sensation problems with his fingers, 
the veteran also testified to weakness and atrophy in the 
right upper extremity.  Tr., p. 6.  

With regard to the left fifth toe, it was contended that this 
disability would be more appropriately rated under the 
criteria for muscle disabilities in Diagnostic Code 5310.  It 
was contended that there had been a through and through wound 
to the left foot and indicated that it resulted in a muscle 
disability.  Tr., p. 4.  The veteran testified that he could 
not spread his toes on the left as well as he could on the 
right and that the foot was starting to break down.  Id.  He 
testified that he had balance problems with regard to his 
right foot but that it was not a severe problem.  Tr., p. 5.  
He denied having any problems with his gait and stated that 
he did not limp.  Id.  

In August 1997 the veteran was treated for an acute and 
chronic "staph aureus" osteomyelitis of the right humerus.  
It was noted on physical examination that the right upper 
extremity revealed a scar going over the medial to lateral 
aspect of the right humerus with a purulent draining middle 
portion.  

It was also noted on examination that the veteran had full 
range of motion in the right elbow, but significant weakness 
with flexion and extension in both elbows, as well as minimal 
grip strength on the right.  

In January 1998 a Compensation and Pension Examination was 
conducted.  Examination of the right upper extremity revealed 
paralysis of the radial distribution on the right side, which 
had been corrected by a tendon transfer.  There was atrophy 
of the posterior compartment muscles in the right forearm.  

Right biceps reflex was slightly diminished, and there was 
marked scarring of the right biceps and triceps.  The muscle 
wasting in the right forearm was directly attributed to the 
radial nerve damage on the right.  There was ankylosis of the 
right wrist in radial deviation of 20 degrees.  

Right wrist flexion was 30 degrees and extension was 
accomplished to -10 degrees (flexion contracture of 10 
degrees).  Total wrist range of motion was 20 degrees with 
some pain.  Range of motion was found to not be additionally 
limited by pain, fatigue, weakness, or lack of endurance.  

Regarding the left foot, it was noted that there was a 
decrease in function of the intrinsic foot muscles with an 
inability to spread the toes of the left foot.  There was no 
atrophy in the left foot.  

Laboratory studies revealed right radial neuropathy.  The 
pertinent diagnoses were radial neuropathy affecting the 
radial motor nerve, a gunshot injury to the biceps and 
triceps, right forearm extensor weakness secondary to the 
radial nerve injury, and weakness of the intrinsic foot 
muscles on the left with no evidence of a nerve injury to the 
foot.  

On VA examination in January 1998 scarring over the right 
humerus and around the elbow was noted.  There was atrophy 
and loss of muscle substance.  There was no limitation and no 
complaints regarding the right shoulder.  The right elbow 
showed no pain and no limitation of motion.  Range of motion 
in the hand and wrist were limited.  

The injury to the left foot was described as a through and 
through gunshot wound of the left foot in the web space 
between the fourth and fifth toes.  Pain and loss of 
flexibility was reported in the left foot.  Examination of 
the fifth toe revealed that it was shorter than the fourth 
toe with a healed wound both on the dorsum and the plantar 
aspects of the foot.  



The scar on the plantar aspect was tender with a "little 
bit" of numbness.  There was no active motion in the fifth 
toe, and the veteran reported extreme pain when the examiner 
tried to move it.  An x-ray revealed what was interpreted as 
probable aseptic necrosis of the fifth toe.  

The pertinent diagnoses were a gunshot wound to the right 
humerus with a fractured humerus, status post multiple 
operations with radial nerve palsy, status post tendon 
transfer from the radial nerve palsy, and status post gunshot 
wound to the left foot with shortening of the fifth toe, 
arthritis changes of the MP joints, and a marked decrease in 
range of motion of the fourth and fifth toe.  

Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1999).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See 38 C.F.R. 
§ 4.2 (1999); Francisco v. Brown, 7 Vet. App. 55 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.



Impairment associated with the veteran's service-connected 
disability may be rated separately unless it constitutes the 
same disability or the same manifestation.  The provisions of 
38 C.F.R. § 4.14 preclude the assignment of separate ratings 
for the same manifestations of a disability under different 
diagnoses.  The critical element is that none of the 
symptomatology for any of the conditions is duplicative of or 
overlapping with symptomatology of the other conditions.  
Esteban v. Brown, 6 Vet. App. 259 (1995).

In considering the residuals of injury, it is essential to 
trace the medical-industrial history of the disabled person 
from the original injury, considering the nature of the 
injury and the attendant circumstances, and the requirements 
for, and the effect of, treatment over past periods, and the 
course of the recovery to date.  38 C.F.R. § 4.41.  

The skeletal muscles of the body are divided for rating 
purposes into 23 groups, in five anatomical regions.  
38 C.F.R. § 4.55.

The Board notes that the regulations concerning muscle 
disabilities changed effective July 3, 1997.  See 62 Fed. 
Reg. 30,235 (1997).  Where the law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to the appellant will apply unless 
Congress provided otherwise.  See Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  

In this case, the revised schedule was not promulgated to 
substantively change the criteria, but rather "to update this 
portion of the rating schedule to ensure that it uses current 
medical terminology and unambiguous criteria." 62 Fed. Reg. 
at 30,235.  

A review of the pertinent regulations, specifically 38 C.F.R. 
4.73, Diagnostic Codes 5305 and 5310, reveals no changes in 
the ratings granted for the classifications of disability 
from muscle injuries (slight, moderate, moderately severe, 
and severe).

For VA purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement.  Under Diagnostic Codes 5301 through 
5323, disabilities resulting from muscle injuries shall be 
classified as slight, moderate, moderately severe and severe.  
38 C.F.R. § 4.56(c), (d).

A muscle injury rating will not be combined with a peripheral 
nerve paralysis rating of the same body part, unless the 
injuries affect entirely different functions.  For 
compensable muscle group injuries which are in the same 
anatomical region but do not act on the same joint, the 
evaluation for the most severely injured muscle group will be 
increased by one level and used as the combined evaluation 
for the affected muscle groups.  38 C.F.R. § 4.55.

Prior to the July 3, 1997 revision, the regulations in effect 
provided that, in rating injuries of the musculoskeletal 
system, attention was first given to the deeper structures 
injured (bones, joints, and nerves).  A through and through 
injury, with muscle damage, was always at least a moderate 
injury for each group of muscles damaged.  Entitlement to a 
rating of severe grade was established when there was a 
history of "compound comminuted fracture and definite muscle 
or tendon damage from the missile."  Entitlement to a rating 
of severe grade, generally, was established when there is a 
history of compound comminuted fracture and definite muscle 
or tendon damage.  However, the regulations recognized that 
there were locations, as in the wrist or over the tibia, 
where muscle damage might be minimal or damage to tendons 
might be repaired by suture; in such cases, the requirements 
for a severe rating were not necessarily met.  38 C.F.R. 
§ 4.72.

Muscle wounds specifically due to gunshot or other trauma 
were considered slight if the injury was a simple wound, 
without debridement, infection or effects of laceration, and 
where the objective findings included a minimum scar, slight, 
if any evidence of fascial defect or of atrophy or of 
impaired tonus, and no significant impairment of function and 
no retained metallic fragments.  Residuals were considered 
moderate if the wound was through and through, but with a 
relatively short track and an absence of residuals of 
debridement or prolonged infection.  


In order to warrant a moderate rating, there should have been 
consistent complaints of the cardinal symptoms of muscle 
wounds, particularly fatigue pain after use.  Objective 
findings should have included a relatively small scar with 
signs of moderate loss of deep fascia or muscle substance or 
impairment of muscle tonus, and of definite weakness or 
fatigue in comparative tests.  38 C.F.R.§ 4.56(b).

In order to be characterized as moderately severe, a muscle 
injury should have been through and through with debridement 
or prolonged infection or with sloughing off of soft parts 
and intermuscular cicatrization.  Service records should have 
shown hospitalization for a prolonged period in service for a 
wound of severe grade, and evidence of unemployability as a 
result of inability to keep up with work should have been 
considered.  Objective findings should have included a 
relatively large entrance, and if present, exit scar, so 
situated as to have indicated the track of a missile through 
important muscle groups, moderate muscle loss, and tests of 
strength producing positive evidence of marked or moderately 
severe loss.  38 C.F.R. § 4.56(c).

Severe muscle disability consisted of through and through or 
deep penetrating wounds due to a high-velocity missile or to 
large or multiple low-velocity missiles, or a shattering bone 
fracture; with extensive debridement, prolonged infection, or 
sloughing of soft parts; intermuscular binding; and 
cicatrization.  The history of the injury should have been 
similar to that of a moderately severe muscle injury, but in 
an aggravated form.  Objective findings should have included 
extensive ragged, depressed and adherent scars so situated as 
to have indicated wide damage to the muscle groups in the 
track of the missile.  X-rays may have shown retained 
metallic foreign bodies, and palpation should have shown 
moderate or extensive loss of deep fascia or muscle 
substance, with soft or flabby muscles in the wound area.  
Adaptive contraction of an opposing group of muscles, if 
present, indicated severity, as did adhesion of a scar to one 
of the long bones, scapula, pelvic bones, sacrum or 
vertebrae, in an area where the bone was normally protected 
by muscle.  38 C.F.R. § 4.56(d).



Effective since July 3, 1997, slight disability of a muscle 
anticipates a simple muscle wound without debridement or 
infection and with a history of a superficial wound with 
brief treatment and no cardinal signs or symptoms of muscle 
disability, such as loss of power, weakness, fatigue-pain, or 
impairment of coordination and uncertainty of movement.  
Objective findings of a slight disability include a minimal 
scar, no evidence of fascial defect, atrophy, or impaired 
tonus, and no impairment of function or retained metallic 
fragments.  38 C.F.R. § 4.56(d)(1)

Moderate disability of a muscle anticipates a through and 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of a high velocity missile, residuals of 
debridement, or prolonged infection.  A history consistent 
with a moderate disability would include complaints of one or 
more of the cardinal signs and symptoms, particularly lowered 
threshold of fatigue after average use.  Objective findings 
include some loss of deep fascia or muscle substance or 
impairment of muscle tonus and loss of power or lowered 
threshold of fatigue.  38 C.F.R. § 4.56 (d)(2).

A moderately severe disability of the muscles anticipates a 
through and through or deep open penetrating wound by a small 
high velocity missile or a large low- velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  There should be a history of 
hospitalization for a prolonged period of treatment of the 
wound with a record of cardinal symptoms consisting of loss 
of power, weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination and uncertainty of movement, 
and if present, evidence of inability to keep up with work 
requirements.  Objective findings should include entrance and 
exit scars indicating a track of a missile through one or 
more muscle groups.  Objective findings should also include 
indications on deep palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side.  Tests of strength and endurance compared with 
sound side should demonstrate positive evidence of 
impairment.  38 C.F.R. § 4.56(d)(3).

Severe disability of muscles contemplates through and through 
or deep penetrating wounds due to high velocity missile, or 
large or multiple low velocity missiles, or with shattering 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  There are ragged, 
depressed and adherent scars indicating wide damage to muscle 
groups in missile track.  Palpation shows loss of deep fascia 
or muscle substance, or soft flabby muscles in wound area.  
Muscles swell and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function.

If present, the following are also signs of severe muscle 
damage: (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of missile.  (B) Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle.  (C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests.  (D) Visible 
or measurable atrophy.  (E) Adaptive contraction of an 
opposing group of muscles.  (F) Atrophy of muscle groups not 
in the track of the missile, particularly of the trapezius 
and serratus in wounds of the shoulder girdle.  (G) 
Induration or atrophy of an entire muscle following simple 
piercing by a projectile.  38 C.F.R. § 4.56 (d)(4).

Diagnostic Code 5305 provides the rating criteria for 
evaluation of injuries to Muscle Group V, which refers to the 
flexor muscles of the elbow, the biceps, and the biceps 
brachioradialis.  Muscle movements under this code include 
elbow supination and elbow flexion.  Compensation is provided 
for moderate (10 percent), moderately severe (30 percent), or 
severe (40 percent) muscle disablement.  A noncompensable 
rating is assigned for slight muscle disablement.  38 C.F.R. 
§§ 4.73, Diagnostic Code 5305.  

Diagnostic Code 5310 provides the rating criteria for 
evaluation of injuries to Muscle Group X.  Muscle Group X 
refers to the intrinsic muscles of the foot.  


The Rating Schedule provides compensation for a moderate 
Group X muscle injury (10 percent) a moderately severe muscle 
injury (20 percent), and a severe muscle injury (30 percent).  
The minimum rating for a through and through injury to the 
foot is 10 percent.  38 C.F.R. §§ 4.73, Diagnostic Code 5310.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. 
§§ 3.102, 4.3 (1999).  

Analysis

Initially, the Board notes that the veteran's claims are 
found to be well-grounded under 38 U.S.C.A. § 5107(a) (West 
1991).  That is, he has presented claims which are plausible.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  In general, an 
allegation of increased disability is sufficient to establish 
a well-grounded claim seeking an increased rating.  Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992).  

A review of the record indicates that the development 
requested by the Board in its May 1997 remand has been 
completed with regard to the issues being decided in this 
case.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Specifically, the RO obtained additional VA  treatment 
records pertaining to the veteran and in June and July 1997 
letters, afforded him the opportunity to identify additional 
treatment records which were pertinent to his claim.



The record also shows that the RO scheduled (and the veteran 
attended) compensation and pension examinations in January 
1998.  The reports of these examinations, with respect to the 
issues being decided in this case are thorough and responsive 
to all the Board's May 1997 remand questions, including the 
questions regarding range of motion and additional functional 
loss due to pain or other pathology.  The examination reports 
indicate that the claims folder was reviewed by the examiners 
in conjunction with their examinations of the veteran.  Thus, 
the Board finds that the development completed in this case 
is in full compliance with the Board's remand instructions.  
Stegall, supra.

In this regard, the Board notes that the most recent VA 
examination was conducted a little over two years ago in 
January 1998.  The Board is of the opinion that this 
examination is sufficiently contemporaneous for rating 
purposes because the examination was comprehensive and 
because the veteran has not contended that his symptoms have 
increased in severity since this examination.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to his claims is required to comply with 
the duty to assist the veteran as mandated by 38 U.S.C.A. 
§ 5107(a).

In accordance with 38 C.F.R. §§ 4.1 and 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record.  
The Board has found nothing in the record that would lead to 
a conclusion that the evidence of record is not adequate for 
rating purposes in terms of right arm Muscle Group V 
(involving the biceps) and left foot disabilities.  

The veteran's right arm Group V muscle injury is currently 
rated as 30 percent disabling, or as a moderately severe 
muscle disability.  After a careful review of the records, 
the Board concludes that the maximum or 40 percent rating is 
warranted for the right arm Group V muscle disability 
involving the biceps.  



The record shows that the Group V muscle injury has resulted 
in an approximately 70 percent decrease in the musculature of 
the biceps muscle.  The atrophy in this region was described 
as marked on the September 1991 VA examination.  While range 
of motion in the elbow and shoulder have been described as 
normal, elbow flexion was described in August 1997 as showing 
significant weakness.  The scar on the anterior aspect of the 
humerus was noted as being a synechia to the upper portion of 
the humerus, and the skin was attached to that and did not 
move.  For these reasons, the Board concludes that the 
evidence establishes that the Muscle Group V disability 
warrants the maximum 40 percent rating under Diagnostic Code 
5305.  

The Court has held that a separate, additional rating may be 
assigned if the veteran's disability is manifested by a scar 
that is poorly nourished with repeated ulceration, a scar 
that is tender and painful on objective demonstration, or a 
scar that is otherwise causative of limitation of function.  
38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805 (1999); 
Esteban v. Brown, 6 Vet. App. 259 (1998).

On examination in August 1997 it was noted that a scar over 
the medial and lateral aspect of the right humerus had a 
purulent draining middle portion.  However, this was not 
attributed to an ulcerated or poorly nourished scar.  The 
diagnosis was an acute and chronic staph aureus osteomyelitis 
of the right humerus.  Osteomyelitis refers to inflammation 
of bone.  See Green v. Brown, 10 Vet. App. 111 (1997) (citing 
to Dorland's Illustrated Medical Dictionary 744, 1201 (28th 
ed. 1994)).  The scars on the affecting the Muscle Group V 
disability have not been documented as being tender.  
Therefore a separate rating for a scar is not warranted in 
this instance.  

An increased rating is not warranted for additional 
functional loss due to pain or other pathology under the 
sections 4.40, 4.45, or 4.59.  It has been held that 
consideration of functional loss due to pain is not required 
when the current rating is the maximum disability rating 
available for limitation of motion.  Johnston v. Brown, 10 
Vet. App. 80, 85 (1997).  

In this instance, the veteran has been awarded 40 percent for 
a right arm Muscle Group V disability under Diagnostic Code 
5305.  Diagnostic Code contemplates range of motion 
(supination and flexion) of the elbow as it is affected by 
various muscles.  The maximum benefit under the Rating 
Schedule for a Group V muscle disability is 40 percent.  
38 C.F.R. § 4.73, Diagnostic Code 5305.  The veteran's right 
arm Group V muscle disability has been found to warrant the 
maximum rating under Diagnostic Code 5305.  Accordingly, a 
rating in excess of 40 percent based on the provisions of 38 
C.F.R. §§ 4.40, 4.45, 4.59 is not warranted in this case.  
See Johnston, supra.  

A separate rating for nerve damage is not warranted under 38 
C.F.R. § 4.124a.  Disability of the nerves resulting from the 
gunshot wound and fracture to the right humerus, which has 
been documented as being manifested by limitation of motion 
of the right wrist, hand, and fingers, is already rated under 
Diagnostic Code 8514, which is not a rating currently before 
the Board on appeal.  

Regarding the left fifth metatarsal disability, the Board 
notes that it is currently rated as noncompensable under 
Diagnostic Code 5299-5283 which concerns disabilities of the 
tarsal or metatarsal bones of the foot.  Based on the 
examinations conducted in January 1998, the Board is of the 
opinion that the left foot disability is more appropriately 
rated under Diagnostic Code 5310 which involves muscle 
disabilities of the foot and leg.  See 38 C.F.R. §§ 4.71a, 
4.73, Diagnostic Codes 5283 and 5310; Tedeschi v. Brown, 
7 Vet. App. 411, 414 (1995).   

With this in mind, and after a careful review of the evidence 
of record, the Board concludes that residuals of a gunshot 
wound with fracture, left fifth metatarsal head and 
ankylosis, MP joint, left fifth toe warrants an overall 
increased (compensable) evaluation of 20 percent rating as is 
explained below.  

The January 1998 VA orthopedic examiner noted that the 
gunshot wound to the foot was through and through the web 
space between the fourth and fifth toe.  A marked decrease in 
range of motion was noted in the fourth and fifth toes.  The 
January 1998 neurological examiner found that there was a 
decrease in function of the intrinsic foot muscles, with an 
inability to spread the toes of the left foot.  


Thus, the evidence has established that the left foot 
disability is manifested by a through and through injury with 
muscle damage resulting in decreased functioning of the 
intrinsic muscles of the left foot.  Such an injury warrants 
a 10 percent rating for a moderate disability of the left 
foot muscles.  See 38 C.F.R. §§ 4.56(b), 4.73, Diagnostic 
Code 5310 (1999).  

A higher rating is not warranted based on a moderately severe 
disability of the muscles of the left foot.  The record does 
not indicate that the gunshot wound to the left foot required 
prolonged treatment.  In fact the Medical Board examination 
report noted that the veteran was able to bear weight on the 
left foot with minimal discomfort.  

On VA examination in September 1991 the veteran only reported 
soreness with prolonged standing.  The veteran testified to 
having problems with balance, but stated that it was not 
severe.  He also testified that he did not have any problems 
with propulsion or with stepping off the foot, and denied 
limping.  Tr., p. 5.  

The January 1998 neurological examiner noted that there was 
no observable atrophy in the left foot.  This constitutes 
persuasive evidence that the left foot disability does not 
warrant a higher rating based on Diagnostic Code 5310.  

An additional rating is not warranted for functional loss due 
to pain or other pathology under the sections 4.40, 4.45, or 
4.59.  The January 1998 VA orthopedic examiner found that 
extreme pain was elicited on attempted movement of the left 
fifth toe.  However, the evidence of record does not indicate 
that such pain has resulted in additional functional loss not 
already contemplated in the rating schedule.  

A higher rating is not warranted under Diagnostic Code 5283 
because the evidence has not indicated that the left fifth 
metatarsal is manifested by nonunion or malunion.  


A higher rating under Diagnostic Code 5284 is not warranted 
because the evidence has not established that the gunshot 
wound to the left foot has resulted in a severe disability.  
To the contrary, the record shows that the veteran was able 
to bear weight on it with minimal discomfort within a fairly 
short period of time following the gunshot wound.  In 
addition, the veteran has testified that he had no problem 
with propulsion of the left foot and did not limp.  Tr., p. 
5.  38 C.F.R. § 4.71a, Diagnostic Codes 5283 and 5284.  

In addition a separate rating is not warranted under 
Diagnostic Code 5284 because to evaluate the left foot 
disability under this code would be to rate the symptoms of 
this disability (loss of motion, weakness, etc.) twice under 
different diagnostic codes.  A veteran may not be compensated 
twice for the same symptomatology.  See 38 C.F.R. § 4.14

The neurological examiner generally concluded in January 1998 
that range of motion did not appear to be additionally 
limited by pain and fatigue, weakness, or lack of endurance.  
This examiner also noted that there was no observable atrophy 
in the right foot.  As was stated above, the veteran 
testified to having no problems with propulsion, stepping off 
with the foot, or with limping.  Tr., p. 5.  It was noted on 
the Medical Board examination shortly after his treatment of 
the injury that the veteran was able to be weight-bearing on 
the left foot with minimal discomfort.  For these reasons, 
the Board finds that an additional rating for the left foot 
disability based on additional functional loss due to pain or 
other pathology is not warranted.  

However, the Board does find that an additional 10 percent 
rating is warranted for a painful scar.  As was stated above, 
a separate, additional rating may be assigned if the 
veteran's disability is manifested by a scar that is poorly 
nourished with repeated ulceration, a scar that is tender and 
painful on objective demonstration, or a scar that is 
otherwise causative of limitation of function.  38 C.F.R. 
§ 4.118, Diagnostic Codes 7803, 7804, 7805 (1998); Esteban, 
supra.  


In this case, the January 1998 VA orthopedic examiner found 
that the healed wound on the plantar aspect of the foot was 
tender.  The record does not document an ulcerative or poorly 
nourished scar.  Nor does it indicate that any scarring on 
the left foot resulted in limitation of function.  Therefore, 
the evidence supports an additional 10 percent rating for a 
tender scar, but not for a poorly nourished or ulcerative 
scar, or a scar otherwise causative of limitation of 
function.  Id.  

When all the evidence is assembled, the Secretary is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

The Board finds that the evidence demonstrates that the 
veteran's residuals of a gunshot wound, muscle group V, right 
arm, involving the biceps, warrants a 40 percent rating, and 
that residuals of a gunshot wound with fracture, left fifth 
metatarsal head and ankylosis, MP joint, left fifth toe, 
warrants a 20 percent rating.  

Whether the June 1968 rating decision 
wherein the RO, in pertinent part, 
assigned a noncompensable evaluation for 
residuals of a gunshot wound to the left 
foot with a fracture of the 5th 
metatarsal constituted CUE.

Criteria

The Board notes that under 38 C.F.R. §§ 3.104(a) and 3.105(a) 
(1999), taken together, a rating action is final and binding 
in the absence of clear and unmistakable error.  A decision 
which constitutes a reversal of a prior decision on the 
grounds of clear and unmistakable error has the same effect 
as if the corrected decision had been made on the date of the 
reversed decision.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§ 3.105(a) (1999).



VA regulations provide that "previous determinations which 
are final and binding ... will be accepted as correct in the 
absence of clear and unmistakable error."  38 C.F.R. 
§ 3.105(a) (1999).  Where evidence establishes such error, 
the prior decision will be reversed or amended.  Id.

The United States Court of Appeals for Veterans Claims 
(Court) has held that "clear and unmistakable error" requires 
more than a disagreement on how the facts are weighed or 
evaluated; the appellant must show that the correct facts, as 
they were known at the time, were not before the adjudicator 
or that pertinent regulatory or statutory provisions were 
incorrectly applied.  See Russell v. Principi, 3 Vet. 
App. 310, 313 (1992).  

In addition, "[i]t is the kind of error, of fact or law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error."  See Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

A claim that the evidence was not properly weighed or 
evaluated cannot constitute clear and unmistakable error, and 
the allegation of clear and unmistakable error must 
specifically state what error occurred and how the outcome 
would have been manifestly different.  Id. at 44.

An alleged failure in the duty to assist cannot serve as a 
basis for a claim of CUE.  Caffrey v. Brown, 6 Vet. App. 377, 
383-384 (1994).  

The determination regarding clear and unmistakable error must 
be made based on the record and the law that existed at the 
time the decision was made.  Damrel v. Brown, 6 Vet. 
App. 242, 245 (1994); Russell, 3 Vet. App. at 314.  Evidence 
that was not of record at the time of the decision cannot be 
used to determine if clear and unmistakable error occurred.  
See Porter v. Brown, 5 Vet. App. 233 (1993).





Factual Background

As was stated previously, in January 1968 the RO granted a 
100 percent convalescence rating for residuals of a gunshot 
wound with a fractured right humerus and radial nerve palsy; 
residuals of a gunshot wound with a fractured left ulna; 
residuals of a gunshot wound with a fractured left, fifth 
metatarsal; a soft tissue wound to the anterior chest wall; 
and malaria.  

In June 1968 the RO terminated the 100 percent temporary 
convalescence rating and assigned, in pertinent part, a 
noncompensable rating for residuals of a gunshot wound with a 
fracture of the left, fifth metatarsal, based on Diagnostic 
Code 5299.  

In August 1991 the veteran's representative submitted a claim 
contending, in pertinent part that CUE had been committed in 
the June 1968 rating decision because the RO erroneously 
failed to rate the left, fifth metatarsal disability under 
Diagnostic Code 5310, as the evidence at the time of the 
decision established that there was a through and through 
wound of the left foot, therefore warranting at least a 10 
percent disability rather than a noncompensable rating.  

According to the pertinent regulations in effect at the time 
of the June 1968 rating decision, a through and through 
injury, with muscle damage, was always at least a moderate 
injury for each group of muscles damaged.  38 C.F.R. § 4.72 
(1968).  

Muscle wounds specifically due to gunshot or other trauma 
were considered slight if the injury was a simple wound, 
without debridement, infection or effects of laceration, and 
where the objective findings included a minimum scar, slight, 
if any evidence of fascial defect or of atrophy or of 
impaired tonus, and no significant impairment of function and 
no retained metallic fragments.  Residuals were considered 
moderate if the wound was through and through, but with a 
relatively short track and an absence of residuals of 
debridement or prolonged infection.  



In order to warrant a moderate rating, there should have been 
consistent complaints of the cardinal symptoms of muscle 
wounds, particularly fatigue pain after use.  Objective 
findings should have included a relatively small scar with 
signs of moderate loss of deep fascia or muscle substance or 
impairment of muscle tonus, and of definite weakness or 
fatigue in comparative tests.  38 C.F.R.§ 4.56(b).

In order to be characterized as moderately severe, a muscle 
injury should have been through and through with debridement 
or prolonged infection or with sloughing off of soft parts 
and intermuscular cicatrization.  Service records should have 
shown hospitalization for a prolonged period in service for a 
wound of severe grade, and evidence of unemployability as a 
result of inability to keep up with work should have been 
considered.  Objective findings should have included a 
relatively large entrance, and if present, exit scar, so 
situated as to have indicated the track of a missile through 
important muscle groups, moderate muscle loss, and tests of 
strength producing positive evidence of marked or moderately 
severe loss.  38 C.F.R. § 4.56(c).

Severe muscle disability consisted of through and through or 
deep penetrating wounds due to a high-velocity missile or to 
large or multiple low-velocity missiles, or a shattering bone 
fracture; with extensive debridement, prolonged infection, or 
sloughing of soft parts; intermuscular binding; and 
cicatrization.  The history of the injury should have been 
similar to that of a moderately severe muscle injury, but in 
an aggravated form.  Objective findings should have included 
extensive ragged, depressed and adherent scars so situated as 
to have indicated wide damage to the muscle groups in the 
track of the missile.  X-rays may have shown retained 
metallic foreign bodies, and palpation should have shown 
moderate or extensive loss of deep fascia or muscle 
substance, with soft or flabby muscles in the wound area.  
Adaptive contraction of an opposing group of muscles, if 
present, indicated severity, as did adhesion of a scar to one 
of the long bones, scapula, pelvic bones, sacrum or 
vertebrae, in an area where the bone was normally protected 
by muscle.  38 C.F.R. § 4.56(d).

Diagnostic Code 5310 provided the rating criteria for 
evaluation of injuries to Muscle Group X.  Muscle Group X 
referred to the intrinsic muscles of the foot.  The Rating 
Schedule provided compensation for a moderate Group X muscle 
injury (10 percent) a moderately severe muscle injury (20 
percent), and a severe muscle injury (30 percent).  The 
minimum rating for a through and through injury to the foot 
was 10 percent.  38 C.F.R. §§ 4.73, Diagnostic Code 5310 
(1968).

The evidence of record at the time of the June 1968 RO 
decision consisted of service medical records, including a 
Medical Board examination; a November 1967 application 
submitted by the veteran, and a May 1968 VA examination.  

The Medical Board evaluation noted that the veteran had 
sustained multiple wounds from small arms fire in Vietnam, 
and that his injuries included, in pertinent part, an open 
fracture of the left fifth metatarsal.  Examination of the 
left foot revealed a healed wound over the lateral distal 
aspect of the foot.  It was noted that the veteran was able 
to bear weight on the foot with minimal discomfort.  X-ray 
examination revealed full healing of the left foot.  It was 
also noted that the wound to the left foot had gone on to 
heal well with no residual dysfunction.  The pertinent 
diagnosis was a gunshot fracture of the left fifth 
metatarsal.  

In November 1967 the veteran submitted an application 
claiming service connection for various disabilities; 
however, no mention of the left foot disability was made.  

In May 1968 a VA examination was conducted.  On examination, 
the veteran reported that his left foot was subject to 
painful sensations when doing a good deal of walking.  
Examination of the left foot revealed a 1 centimeter circular 
scar with brownish discoloration over the fifth MP joint.  It 
was noted that the movements of this joint were limited to a 
high degree.  The pertinent diagnosis was residuals of a 
gunshot wound with a fracture of the fifth metatarsal.  

Analysis

The Board initially notes that the veteran did not file an 
appeal within one year of the notification of the June 1968 
rating decision.  Therefore, that decision is final.  


Determinations which are final and binding will be accepted 
as correct in the absence of clear and unmistakable error.  
38 C.F.R. § 3.105 (1999).  

The Board finds that the June 1968 rating decision pertaining 
to the evaluation of the residuals of a gunshot wound with a 
fractured left fifth metatarsal was properly based on the 
available evidence of record at that time and the rules then 
in effect.  

The service medical records and May 1968 VA examination 
showed no documentation of a muscle injury or disability 
involving the left foot.  Nor was it documented in the 
evidence in existence at that time that the wound to the left 
foot involved a through and through injury.  In addition, the 
veteran did not mention the injury to his left foot in the 
November 1967 application.  

Thus, as there was no documentation of a muscle injury to the 
left foot at the time of the June 1968 rating decision, the 
Board concludes that the RO did not commit CUE by not 
evaluating the left foot disability under the criteria for 
muscle disabilities.  

The Board notes that the January 1998 VA orthopedic examiner 
found that there was a through and through wound to the left 
foot.  Such evidence was not in existence at the time of the 
June 1968 decision and therefore cannot be used to support a 
claim of CUE.  

The Court has rejected the notion that evidence not of record 
at the time of the rating decision can form the basis of a 
finding that the RO committed CUE.  Porter v. Brown, 5 Vet. 
App. 233, 236 (1993) (citing Russell, 3 Vet. App. at 314, for 
the proposition that a determination of CUE must be based on 
the record and the law that existed at the time of the RO 
determination).  



Following a review of the evidence of record at the time of 
the June 1968 RO determination and the extant law, the Board 
cannot find an error of fact or law with respect to the 
assignment of a noncompensable rating for residuals of a 
gunshot wound with a fracture to the left fifth metatarsal 
based on Diagnostic Code 5299, that when called to the 
attention of later reviewers compels a different conclusion, 
to which reasonable minds could not differ, that the result 
would have been manifestly different but for the claimed 
error.  See Fugo, supra.


ORDER

Entitlement to an increased evaluation of 40 for residuals of 
a gunshot wound, muscle group V, right arm, involving the 
biceps is granted, subject to the governing criteria 
applicable to the payment of monetary benefits.  

Entitlement to an increased evaluation of 20 percent for 
residuals of a gunshot wound with fracture, left fifth 
metatarsal head and ankylosis, MP joint, left fifth toe, is 
granted, subject to the regulations governing the payment of 
monetary awards.  

The June 1968 determination, wherein the RO, in pertinent 
part, assigned a noncompensable evaluation for residuals of a 
gunshot wound to the left foot with a fracture of the 5th 
metatarsal, not having constituted CUE, the appeal is denied.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  



In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The Board finds that the veteran's claims of entitlement to 
increased ratings for residuals of a gunshot wound, muscle 
group VI, right arm, involving the triceps, and residuals of 
a gunshot wound with fracture, left ulna, with sensory loss 
in the ulnar nerve distribution to the 4th and 5th fingers are 
well grounded within the meaning of 38 U.S.C.A. § 5107(a); 
that is, a plausible claim has been presented.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

In general, an allegation of increased disability is 
sufficient to establish a well grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The veteran's assertions concerning the severity of 
his Muscle Group VI and left ulna disabilities (that are 
within the competence of a lay party to report) are 
sufficient to conclude that his claim for an increased 
evaluation for that disability is well grounded.  King v. 
Brown, 5 Vet. App. 19 (1993).

The Board is not satisfied that all relevant facts have been 
properly developed to their full extent and that VA has met 
its duty to assist with respect to these claims.  Godwin v. 
Derwinski, 1 Vet. App. 419 (1991); White v. Derwinski, 1 Vet. 
App. 519 (1991).  

In this regard the Board notes that these issues, in 
pertinent part, were remanded by the Board in May 1997 for a 
more contemporaneous VA examination.  The remand order 
requested the examiner to specifically comment on range of 
motion and on additional functional limitations pursuant to 
sections 4.40, 4.45, and 4.59.  

The examinations conducted pursuant to the May 1997 remand 
complied with and responded to the requests made in the May 
1997 Board remand.  See Stegall, supra.  




Nonetheless, after further review of the record, the Board is 
of the opinion that the examinations, and the other relevant 
evidence of record, are not sufficient for rating the Muscle 
Group VI and left ulna disabilities.  Due to the apparent 
nature of these disabilities, the findings regarding these 
particular disabilities do not contain sufficient detail upon 
which complete ratings can be made.  

The January 1998 VA examinations did not address the nature 
of the triceps and left ulna injuries with detail sufficient 
to assess the level of these disabilities, particularly in 
terms of possible muscle damage as a result of the gunshot 
wounds.  

With regard to the Group VI muscle disability, neither 
January 1998 examination sufficiently assessed the extent and 
severity of the muscular disability.  38 C.F.R. § 4.2.  

As for the left ulna disability, the Board notes that it is 
currently rated under the criteria for disabilities of the 
ulnar nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8516-8716.  
However, the record has established that the left ulna 
disability resulted from a gunshot wound.  It has also been 
established that this gunshot wound resulted in an open, 
comminuted fracture of the distal left ulna.  

The regulations provide that an open comminuted fracture with 
muscle or tendon damage will be rated as a severe injury of 
the muscle group involved unless, for locations such as in 
the wrist or over the tibia, evidence establishes that the 
muscle damage is minimal.  38 C.F.R. § 4.56(a)(1999) 
(emphasis added).  

Therefore, it is possible that a higher rating may be 
available for the left ulna disability under the criteria for 
muscular disabilities.  The January 1998 examinations did not 
adequately address the presence or even absence of muscle 
damage resulting from this gunshot wound to the left ulna.  



It is not clear from the record as to the extent, if any, of 
muscle damage in the left ulna.  In addition, it is not 
entirely clear as to whether the gunshot wound of the left 
ulna is through and through.  Further development is 
therefore required in order to adequately assess the left 
ulna disability pursuant to the relevant diagnostic codes 
pertaining to this disability.  

Because the previous examinations were not entirely 
sufficient, and because the Board is not free to substitute 
its own judgment for an expert, the Board concludes that a 
remand for a VA examination is necessary to fully assess the 
extent of muscle damage resulting to the Muscle Group VI and 
left ulna disabilities.  38 C.F.R. §§ 4.2, 4.42; see Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).  

In light of the above, and to ensure full compliance with due 
process requirements, the issues of entitlement to increased 
ratings for residuals of a gunshot wound, muscle group VI, 
right arm, involving the triceps, and residuals of a gunshot 
wound with fracture, left ulna, with sensory loss in the 
ulnar nerve distribution to the 4th and 5th fingers are 
remanded to the RO for the following development:

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records pertinent to his 
claims.  After securing any necessary 
authorization or medical releases, the RO 
should attempt to obtain legible copies 
of the veteran's complete treatment 
records from all sources identified whose 
records have not previously been secured.  
Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment reports.  All information which 
is not duplicative of evidence already 
received should be associated with the 
claims file.  


2.  The RO should schedule the veteran 
for a VA orthopedic examination by an 
appropriate specialist for the purpose of 
ascertaining the current nature and 
extent of severity of his Group VI muscle 
disability of the right arm (involving 
the triceps) and his left ulna 
disability.  

The claims file and a separate copy of 
this remand should be made available to 
and reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination, and the examination 
report must be annotated in this regard.  

In evaluating the level of muscle 
disabilities, it would be preferable if 
the examiner was provided with the 
regulations (both previous and amended) 
pertaining to the rating of muscle 
disabilities, particularly 38 C.F.R. 
§§ 4.56 and 4.73.  

Any further indicated special studies 
should be conducted.  

The examiner should record pertinent 
medical complaints, symptoms, and 
clinical findings, regarding the 
disabilities of the left ulna and Group 
VI right arm (triceps).  

The examiner should address whether and 
to what extent, if any, the service 
connected right Group VI muscle (triceps) 
and left ulnar disabilities involve the 
muscles.  

Specifically, it is requested that the 
examiner review the claims file and 
render a decision as to the following 
questions:

? Identify the muscle groups involved 
with respect to the gunshot wound 
involving the right triceps (Muscle 
Group VI) and the gunshot wound in the 
left ulna.  

? Describe the level of impairment of the 
muscle groups affected by the veteran's 
gunshot wounds to involving the right 
triceps and left ulna in terms of loss 
of power, weakness, lowered threshold 
of fatigue, fatigue-pain, and 
impairment of coordination and 
uncertainty of movement.

The examiner should describe the scarring 
from the gunshot wounds in terms of the 
Group VI muscle and left ulna 
disabilities.  The examiner should 
determine whether these disabilities are 
manifested by through and through gunshot 
wounds (i.e. entrance and exit wounds).  

The examiner should also estimate the 
degree, if any, of muscle loss, and 
should compare the strength and endurance 
of the pertinent muscles with 
corresponding muscles of the sound side, 
if possible.  

The examiner should also determine active 
and passive range of motion in degrees, 
and comment on the functional 
limitations, if any, caused by the 
veteran's service-connected disabilities 
in light of the provisions of 38 C.F.R. 
§§ 4.40, 4.45, and 4.59.  It is requested 
that the examiner provide explicit 
responses to the following questions:

(a)  To what extent, if any, do the Group 
VI right arm muscle disability (triceps) 
and left ulnar disabilities cause 
weakened movement, excess fatigability, 
incoordination, pain on movement, 
swelling, deformity, or atrophy, and if 
so, what is the effect of these 
manifestations on the ability of the 
veteran to perform average employment in 
a civil occupation?  If the severity of 
these manifestations cannot be 
quantified, the examiner should so 
indicate.

(b)  With respect to subjective 
complaints of pain, the examiner should 
comment on whether pain is visibly 
manifested upon palpation and movement of 
the right arm and left arm, and whether 
there are any other objective 
manifestations that would demonstrate 
disuse or functional impairment due to 
pain attributable to the service-
connected disabilities.  

Any opinion(s) expressed as to the 
severity of the veteran's Muscle Group VI 
disability of the right arm (involving 
the triceps) and left ulna disability 
should be accompanied by a complete 
rationale.  

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination reports 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand, and if they are not, the RO 
should implement corrective procedures.  
Stegall v. West, 11 Vet. App. 268 (1998).  


4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issues of entitlement to 
increased ratings for residuals of a 
gunshot wound, muscle group VI, right 
arm, involving the triceps, and residuals 
of a gunshot wound with fracture, left 
ulna, with sensory loss in the ulnar 
nerve distribution to the 4th and 5th 
fingers.  The RO should also document its 
consideration of the applicability of the 
criteria under 38 C.F.R. § 3.321(b)(1) 
(1999).

If the benefits requested on appeal are not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case containing all applicable criteria 
pertinent to the appellant's claim.  A reasonable period of 
time for a response should be afforded.  Thereafter, the case 
should be returned to the Board for final appellate review, 
if otherwise in order.  By this remand, the Board intimates 
no opinion as to any final outcome warranted.  No action is 
required of the appellant until he is notified by the RO.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 



